Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-20 are present in this application. Claims 1-20 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 03/17/20 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 03/17/20 is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	Claims 1, 8 and 15 recite “determining and conforming the position of mechanical systems within a building, comprising: accessing, by at least one processor, a model of a building, wherein the model is comprised of a plurality of members; incorporating, by at least one processor, a mechanical duct system within the model; identifying, by at least one processor, at least one instance where the mechanical system interfaces with at least one member; analyzing, by at least one processor, the interface between the mechanical system and the at least one member, wherein a set of actual values are calculated; comparing, by at least one processor, the actual values to required values based on the type of interface, and determining if the actual values is within a predetermined range of the required values; generating, by at least one processor, a list of interfaces which the actual value it outside the predetermined range of the actual values”.
 	The limitation of “identifying, by at least one processor, at least one instance where the mechanical system interfaces with at least one member; analyzing, by at least one processor, the interface between the mechanical system and the at least one member, wherein a set of actual values are calculated; comparing, by at least one processor, the actual values to required values based on the type of interface, and determining if the actual values is within a predetermined range of the required values; generating, by at least one processor, a list of interfaces which the actual value it outside the predetermined range of the actual value,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the “processor”. That is, other than the processor, nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The examiner notes that the claimed “processor” is a generic computer used for its generic purpose. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 	The claim does not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic modeling platform cannot provide an inventive concept. Independent Claims 1, 8 and 15 are not patent eligible.

 	Claims 8 and 15 recite the same limitations as claim 1 above. Therefore, claims
8 and 15 are rejected based on the same reasoning.

 	Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Claim 2 recites one additional member into the building model based upon the analysis identified in claim 1. But one additional member into the building model does not go beyond the abstract idea itself. There are no additional components in the claim that would make it significantly more than the abstract idea.

 	Claims 9 and 16 recite the same limitations as claim 2 above. Therefore, claims
9 and 16 are rejected based on the same reasoning.

 	Claim 3 is dependent on claim 1 and includes all the limitations of claim 2. Claim 3 recites one additional member interfaces with the mechanical system based upon the analysis identified in claim 1. But one additional member interfaces with the mechanical system does not go beyond the abstract idea itself. There are no additional components in the claim that would make it significantly more than the abstract idea.

 	Claims 10 and 17 recite the same limitations as claim 3 above. Therefore, claims
10 and 17 are rejected based on the same reasoning.

 	Claim 4 is dependent on claim 1 and includes all the limitations of claim 2. Claim 4 recites modifying, the at least one additional member to accommodate the at least one member which the at least one additional member interfaces with based upon the analysis identified in claim 1. But modifying, by at least one processors, the at least one additional member to accommodate the at least one member which the at least one additional member interfaces with does not go beyond the abstract idea itself. There are no additional components in the claim that would make it significantly more than the abstract idea.

 	Claims 11 and 18 recite the same limitations as claim 4 above. Therefore, claims
11 and 18 are rejected based on the same reasoning.
 	Claim 5 is dependent on claim 4 and includes all the limitations of claim 1. Claim 4 recites modifying at least one of the members involved in the interface where it is determined that there is a conflict based upon the analysis identified in claim 1. But modifying, by at least one processor, at least one of the members involved in the interface where it is determined that there is a conflict does not go beyond the abstract idea itself. There are no additional components in the claim that would make it significantly more than the abstract idea.

 	Claims 12 and 19 recite the same limitations as claim 5 above. Therefore, claims
12 and 19 are rejected based on the same reasoning.

 	Claim 6 is dependent on claim 5 and includes all the limitations of claim 1. Claim 4 recites assessing, the interface between the at least one additional members and the at least one member of the interface relative to the mechanical system based upon the analysis identified in claim 1. But assessing, the interface between the at least one additional members and the at least one member of the interface relative to the mechanical system does not go beyond the abstract idea itself. There are no additional components in the claim that would make it significantly more than the abstract idea.

 	Claims 13 and 20 recite the same limitations as claim 6 above. Therefore, claims
13 and 20 are rejected based on the same reasoning.

 	Claim 7 is dependent on claim 7 and includes all the limitations of claim 7. Claim 8 recites securing, the at least one additional member with the interfacing at least one member of the model based upon the analysis identified in claim 1. But securing, the at least one additional member with the interfacing at least one member of the model does not go beyond the abstract idea itself. There are no additional components in the claim that would make it significantly more than the abstract idea.

 	Claim 14 recites the same limitations as claim 7 above. Therefore, claim
14 is rejected based on the same reasoning.

Claim Rejections 35 U.S.C. §103
6. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the
 	claimed invention is not identically disclosed as set forth in section 102, if the
 	differences between the claimed invention and the prior art are such that the
 	claimed invention as a whole would have been obvious before the effective filing
 	date of the claimed invention to a person having ordinary skill in the art to which
 	the claimed invention pertains. Patentability shall not be negated by the manner in
 	which the invention was made.

8. 	Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being Unpatentable over Schnackel (US 2011/0153524 A1) in view of Larabee et al. (US Patent No. 7,340,416 B1).

 	Regarding claim 1, Schnackel teaches a computer implemented method for determining and conforming the position of mechanical systems within a building, comprising, (See Schnackel paragraph [0005], the design of building services systems…data associated with the positioning or location of various component devices within a building): 
 	accessing, by at least one processor, a model of a building, wherein the model is comprised of a plurality of members, (See Schnackel paragraph [0033], the design program is executed. In this step a plurality of arrangements of interconnections between component devices may be determined…Thus, interconnections may include, for example, pipes, ducts, electrical wiring, flow paths, etc.); 
 	incorporating, by at least one processor, a mechanical duct system within the mode, (See Schnackel paragraph [0189], The systems and methods are innovative in their ability to accept user input as to the requirements of the building and automatically compute pipe, duct and conduit routings);
 	identifying, by at least one processor, at least one instance where the mechanical system interfaces with at least one member, (See Schnackel paragraph [0015], the system runs on a combination of secure workstation computer systems for user interface and powerful multi-processor execution servers that perform the multiple, predictive and iterative evaluations of the possible design scenarios); 
 	analyzing, by at least one processor, the interface between the mechanical system and the at least one member, (See Schnackel paragraph [0133], The interface is a modeless dialog that allows the user to create a selection set of lights and has the option of filtering for specific types); wherein a set of actual values are calculated, (See Schnackel paragraph [0141], calculates the size and cost of wires and conduit used and records the values).
 	Schnackel does not explicitly disclose comparing, by at least one processor, the actual values to required values based on the type of interface, and determining if the actual values is within a predetermined range of the required values; generating, by at least one processor, a list of interfaces which the actual value it outside the predetermined range of the actual values.
 	However, Larabee teaches comparing, by at least one processor, the actual values, (See Larabee Col. 9 lines 23-32, comparing the information to at least one predetermined standard, a list of pre-established valid entries, and/or a list of pre-established valid…can be compared to at least one predetermined standard).
 to required values based on the type of interface, (See Larabee Col. 7 lines 21-24, Engineering information device…and/or a user interface 1525 adapted to notify an engineering entity and/or engineering module of a request from the user), and determining if the actual values is within a predetermined range of the required values, (See Larabee Col. 4 lines 52-56, values and/or ranges of values. pre-determined set of alternatives--a plurality of values established in advance. predetermined aspects--features established in advance); generating, by at least one processor, a list of interfaces which the actual value it outside the predetermined range of the actual values, (See Larabee Col. 9 lines 23-32, comparing the information to at least one predetermined standard, a list of pre-established valid entries, and/or a list of pre-established valid…can be compared to at least one predetermined standard).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify comparing, by at least one processor, the actual values to required values based on the type of interface, and determining if the actual values is within a predetermined range of the required values; generating, by at least one processor, a list of interfaces which the actual value it outside the predetermined range of the actual values of Larabee to in order to automate the process of entering orders, designing the standard product, ordering parts, and scheduling assembly of standard product, (See Larabee Abstract).

 	Claims 8 and 15 recite the same limitations as claim 1 above. Therefore, claims
8 and 15 are rejected based on the same reasoning

 	Regarding claim 2 Schnackel taught the computer implemented method according to claim 1, as described above. Schnackel further teaches, incorporating, by at least one processors, (See Schnackel paragraph [0031], one or more processors), at least one additional member into the building model, (See Schnackel paragraph [0034], A given interconnection arrangement may be based on an initial base design and/or any number of initial base parameters…and modify it based on additional parameters).

 	Claims 9 and 16 recite the same limitations as claim 2 above. Therefore, claims
9 and 16 are rejected based on the same reasoning

 	Regarding claim 3 Schnackel taught the computer implemented method according to claim 2, as described above. Schnackel further teaches wherein the at least one additional member interfaces with the mechanical system, (See Schnackel paragraph [0016], Users may interact with the input portions of the process software in order to establish all of the input parameters of the systems, including placement of all building occupant interface devices (plumbing fixtures, outlets, lights, air diffusers, etc.).

 	Claims 10 and 17 recite the same limitations as claim 3 above. Therefore, claims
10 and 17 are rejected based on the same reasoning

 	Regarding claim 4 Schnackel taught the computer implemented method according to claim 2, as described above. Schnackel further teaches wherein the incorporation of the at least one additional member, (See Schnackel paragraph [0016], Users may interact with the input portions of the process software in order to establish all of the input parameters of the systems, including placement of all building occupant interface devices (plumbing fixtures, outlets, lights, air diffusers, etc.), further comprises, modifying, by at least one processors, the at least one additional member to accommodate the at least one member which the at least one additional member interfaces with, (See Schnackel paragraph [0034], A given interconnection arrangement may be based on an initial base design and/or any number of initial base parameters…and modify it based on additional parameters).
  
 	Claims 11 and 18 recite the same limitations as claim 4 above. Therefore, claims
11 and 18 are rejected based on the same reasoning

 	Regarding claim 6 Schnackel taught the computer implemented method according to claim 3, as described above. Schnackel further teaches further comprising, assessing, by at least one processors, the interface between the at least one additional members, (See Schnackel paragraph [0016], Users may interact with the input portions of the process software in order to establish all of the input parameters of the systems, including placement of all building occupant interface devices (plumbing fixtures, outlets, lights, air diffusers, etc.) and the at least one member of the interface relative to the mechanical system, (See Schnackel paragraph [0016], Users may interact with the input portions of the process software in order to establish all of the input parameters of the systems, including placement of all building occupant interface devices (plumbing fixtures, outlets, lights, air diffusers, etc.),

 	Claims 13 and 20 recite the same limitations as claim 6 above. Therefore, claims
13 and 20 are rejected based on the same reasoning

 	Regarding claim 7 Schnackel taught the computer implemented method according to claim 1, as described above. Schnackel further teaches further comprising, securing, by at least one processors, (See Schnackel paragraph [0016], The input portions of the design process may be executed on the secure workstation computer systems with interactive input from system operators), the at least one additional member with the interfacing at least one member of the mode, (See Schnackel paragraph [0016], Users may interact with the input portions of the process software in order to establish all of the input parameters of the systems, including placement of all building occupant interface devices (plumbing fixtures, outlets, lights, air diffusers, etc.),

 	Claim 14 recites the same limitations as claim 7 above. Therefore, claim
14 is rejected based on the same reasoning.

9. 	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being Unpatentable over Schnackel (US 20110153524 A1) in view of Larabee et al. (US Patent No. 7,340,416 B1) and further in view of Reghetti et al. (US 20100138762 A1).

 	Regarding claim 5 Schnackel taught the computer implemented method according to claim 3, as described above. 
 	Schnackel together with Larabee does not explicitly disclose further comprising, modifying, by at least one processors, at least one of the members involved in the interface where it is determined that there is a conflict.
 	However, Larabee teaches further comprising, modifying, by at least one processors, at least one of the members involved in the interface where it is determined that there is a conflict, (See Reghetti paragraph [0114], many different designers working on a common set of drawings, it is to be expected that conflicts will occur between the objects added, changed or left unchanged by the different designers. Conflicts (also called "alerts") include pipes running through beams, columns and HVAC ducts, conduits or cable trays running through pipes and ducts, etc. Although it has been known in the art to identify a conflict or alert, to provide information about where a conflict occurs).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to further comprising, modifying, by at least one processors, at least one of the members involved in the interface where it is determined that there is a conflict of Reghetti to in order to in order to facilitate subsequent work within that drawing without damaging the drawing, and to facilitate the repetition of that clean-up process in other related drawings, (See Reghetti paragraph [0016]).

 	Claims 12 and 19 recite the same limitations as claim 5 above. Therefore, claims
12 and 19 are rejected based on the same reasoning

Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	BULLOCK (US 2018/0328611 A1), Systems and methods for optimizing the energy usage of a HVAC system are provided. In one embodiment, the disclosed system mathematically models the physical components of the HVAC system and then uses actual system data to project a summary report of system efficiency. The mathematical models include a simplified graphical representation of each subsystem which incorporates a set of physical parameters and sensor inputs directly from the mechanical components of the larger HVAC system.
 	Maly et al. (US 2004/0073410 A1) The present invention relates generally to computerized systems and methods for analyzing and designing a structural frame of a building and, particularly, to a whole-house design software that comprehensively and collaboratively performs complete analysis of the structure, systems, members, and building materials to develop an optimized solution for constructing the building frame.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163